Citation Nr: 0507488	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-29 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hematuria.  

2.  Entitlement to service connection for residuals of 
vasectomy, including chronic epididymitis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to November 
1996.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the above claim.  The case was 
previously remanded by the Board for additional development 
in January 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In January 2001, the Board remanded this case for additional 
development, including scheduling the veteran for VA 
examinations.  He did not report for scheduled examinations 
in January 2003 or provide the information and/or evidence 
requested by the RO in its letter dated April 16, 2001.  
However, in March 2003 the veteran's spouse informed the RO 
that the veteran had been deployed on active duty.  

The record shows attempts by the RO to contact the veteran 
and his spouse to get additional information about the 
veteran's active duty status and whether or not he was 
stateside or overseas.  See Letters from the RO dated July 9, 
2003, and May 24, 2004.  There was no response, and the RO 
returned the case to the Board.  

However, when a veteran's claim has been remanded to a 
regional office for an examination and the veteran is not 
available for the examination because of the veteran's return 
to active duty, VA may defer action on the claim until the 
required examination can be conducted.  VA may not deny the 
claim solely because the veteran is temporarily unavailable 
for examination due to his or her return to active duty.  See 
VAOPGCPREC 10-04.  Accordingly, this case is remanded to the 
RO for completion of the development requested in the prior 
Board remand dated January 24, 2001.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Additionally, in October 2002, the veteran's wife stated that 
the veteran had undergone evaluations by a private medical 
doctor and possibly by the Colorado Army National Guard.  The 
RO should attempt to obtain these records on remand.  Any 
additional service medical records as a result of the 
veteran's recent active duty should also be obtained.  

Finally, by letter dated November 15, 2000, the RO notified 
the veteran that he had been scheduled for a video-conference 
hearing before the Board on December 5, 2000.  However, this 
letter was mailed to an incorrect address and returned by the 
postal service as undeliverable.  As the veteran did receive 
notice, he did not appear for the scheduled hearing.  On 
remand, the RO should ask that the veteran clarify whether or 
not he still wants a video-conference hearing before the 
Board, and if so, take appropriate action.

Accordingly, the claim is REMANDED to the RO for the 
following:

In accordance with VAOPGCPREC 10-04:

1.  Ask that the veteran clarify whether or 
not he wants a video-conference hearing before 
the Board, and if so, schedule him for an 
appropriate hearing.

2.  Attempt to verify the veteran's recent 
active duty and make arrangements to obtain 
any additional service medical records 
associated therewith.  

3.  Make arrangements to obtain the records 
referenced by the veteran's wife in the 
Report of Contact dated October 16, 2002, 
i.e., evaluations by a private medical doctor 
and possibly by the Colorado Army National 
Guard.  

4.  Ask the veteran to identify all medical 
care providers that have treated him for 
hematuria or epididymitis (or any other 
claimed residuals of his fall injury or 
vasectomy) since November 1996, as well as any 
medical professional who has provided an 
opinion concerning the etiology of his 
disabilities.  Make arrangements to obtain any 
records identified by the veteran.

5.  Thereafter, schedule the veteran for a VA 
genitourinary examination.  All necessary 
tests should be conducted and all clinical 
findings reported in detail.  The examiner 
should indicate in the report that the claims 
folder was reviewed.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any genitourinary disorder 
(i.e., hematuria and residuals of a 
vasectomy, including chronic epididymitis) 
found to be present.  Specifically, the 
examiner should give a medical opinion, with 
full rationale, as to whether it is at least 
as likely as not that any current 
genitourinary disorder had its onset during 
active service or is related to any in-
service disease or injury.

6.  Review the claims folder and ensure that 
the foregoing development has been conducted 
and completed in full.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

7.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations, and consideration of any 
additional information obtained as a result of 
this remand.  If the decision with respect to 
the claim on appeal remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


